 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11    DOUGAL SAMUELS,                                              Case No. 1:10-cv-00585-DAD-EPG (PC)
12                             Plaintiff,                          ORDER GRANTING MOTION FOR
                                                                   EXTENSION OF TIME TO FILE NOTICE OF
13                v.                                               APPEAL
14    PAM AHLIN, et al.,                                           (ECF. Nos. 147 & 148)
15                             Defendants.                         ORDER DIRECTING CLERK TO SEND A
                                                                   COPY OF THIS ORDER TO THE UNITED
16                                                                 STATES COURT OF APPEALS FOR THE
                                                                   NINTH CIRCUIT
17

18

19            Dougal Samuels (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis

20   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

21            On October 16, 2019, judgment was entered in favor of the remaining defendants. (ECF

22   Nos. 145 & 146).

23            On November 27, 2019, Plaintiff filed his notice of appeal,1 along with a motion

24   requesting that the Court accept his late filed appeal. (ECF Nos. 149 & 147).2 Plaintiff states that

25            1
                  The Court notes that Plaintiff’s notice of appeal was already forwarded to the Ninth Circuit. (ECF No.
     150).
26            2
               Plaintiff also filed a “motion in support of the notice of appeal,” in which Plaintiff explains why the United
     States Court of Appeals for the Ninth Circuit should hear his appeal and reverse the district court judge. (ECF No.
27   148). Given that this appears to be a brief in support of the notice of appeal, and not a motion, the Court will treat the
     motion as a brief in support of the notice of appeal. The Court notes that arguments in support of Plaintiff’s appeal
28   should be directed to the Ninth Circuit, not the District Court.
                                                                  1
 1   he timely filed his notice of appeal, but that it “was returned to him after it was held up at the

 2   institution’s or Coalinga’s post office almost a month.” (ECF No. 147, p. 1). The notice was

 3   returned “because Plaintiff failed to put the correct amount of postage.” (Id.).

 4          A notice of appeal must be filed within thirty days after entry of the judgment or order

 5   appealed from. Fed. R. App. P. 4(a)(1)(A). The Court may extend the time to file a notice of

 6   appeal if a party moves for the extension no later than thirty days after the original thirty day-

 7   deadline expires, and the party “shows excusable neglect or good cause.” Fed. R. App. P.

 8   4(a)(5)(A)(i), (ii). “No extension under this Rule 4(a)(5) may exceed 30 days after the prescribed

 9   time or 14 days after the date when the order granting the motion is entered, whichever is later.”

10   Fed. R. App. P. 4(a)(5)(C).

11          Here, Plaintiff filed his motion for extension of time and his notice of appeal within thirty

12   days after the original thirty-day deadline expired, and has shown good cause for the requested

13   extension of time.

14          Accordingly, IT IS ORDERED that:

15               1. Plaintiff’s motion requesting that the Court accept his late filed appeal is

16                  GRANTED;

17               2. The Court will treat Plaintiff’s notice of appeal as timely filed; and

18               3. The Clerk of Court is directed to send a copy of this order to the United States

19                  Court of Appeals for the Ninth Circuit.

20
     IT IS SO ORDERED.
21

22      Dated:     December 2, 2019                             /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         2
